DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 20 October 2022.

Claims 2, 8 and 10-12 are currently amended, claims 3-6, 15 and 16 are as originally presented and claims 1, 7, 9, 13 and 14 are cancelled.  In summary, claims 2-6, 8, 10-12, 15 and 16 are pending in the application.

Pending claims 2, 8 and 10-12 have been amended so that they no longer include claim limitations explicitly employing the means plus function claim construction, thus they will no longer be treated in accordance with 35 U.S.C. 112(f).

The amendment of the title of the specification is accepted and entered into the record, thus, the objection to the title of the specification is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 8, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (U. S. Patent 6,975,232 B1, already of record, hereafter ‘232) and in view of McMakin et al. (U. S. Patent Application Publication 2007/0263907, already of record, hereafter ‘907).

Claim 1 (Cancelled).

Regarding claim 2 (Currently Amended), McKenna teaches an imaging apparatus (‘232; figs. 1-3 and 12; Title; column 13, lines 34-41; Wave Imaging Apparatus; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera) comprising: a light source that generates terahertz light (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-57; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging); a body contour imager (‘232; figs. 1-3 and 12; column 13, lines 49-57; wave imaging apparatus 196) that obtains a body contour image (‘232; figs. 1 and 12; column 13, lines 49-54; an image 204 of the left foot of the person 18) that shows a body contour of a target portion of a subject (‘232; figs. 1 and 12; column 13, lines 53-54; an image 204 of the left foot of the person 18, showing a body contour of a target portion of a subject), by irradiating the target portion of the subject with the subject's apparel on (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-54; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging) with the terahertz light from the light source (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-54; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging); an outside shape imager (‘232; figs. 1-3; 6C and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-57; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers) that obtains an outside shape image that shows an outside shape of the apparel in the target portion (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-57; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers); and 
a processor (‘232; column 11, lines 36-38; computer processor) configured to provide an output of a combined image obtained by combining the body contour image and the outside shape image with each other (‘232; figs. 1-3; 6C and 12; column 13, lines 34-57).
McKenna teaches imaging a body to obtain a contour image using electromagnetic energy from longwave IR through X-ray wavelengths clearly suggesting and teaching detecting terahertz light radiated from the target portion of the subject with the subject's apparel on as cited above but does not explicitly teach detecting terahertz light.
McMakin, working in the same field of endeavor, however, teaches imaging a body to obtain a contour image by irradiating the target portion of the subject with the subject's apparel on with the terahertz light from the light source (‘907; figs. 1-3; ¶ 0042-0044; the frequency of the radiation can be in the range of 200 MHz to 1 THz; natural and synthetic fibers are typically transparent or semi-transparent to radiation having such wavelengths, consequently, by using electromagnetic radiation having frequencies in these ranges, surfaces beneath such fibers can be detected and images, even when the subject is fully clothed and covered by additional garments, image information about a subject's unclothed body can be directly obtained by interrogating the subject using such electromagnetic radiation; embodiments of the imaging systems can be used by shoe manufacturers to directly view how a subject's foot fits within a shoe and reacts during certain activities (for example, running or walking)) for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the terahertz imaging techniques as taught by McMakin with the apparatus and method for "seeing" a foot inside of a shoe to determine the proper fit of the shoe as taught by McKenna for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person.

Regarding claim 3 (Original), McKenna and McMakin teach the imaging apparatus according to claim 2 and further teach the device as further comprising a combined imager that obtains the combined image by detecting the terahertz light (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-57; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging) that has passed through the target portion (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-57; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging), wherein the body contour imager obtains the body contour image from the obtained combined image, based on the terahertz light that has passed through the target portion at first transmittance (‘907; ¶ 0042-0043; passed through shoe material, natural and synthetic fibers are typically transparent or semi-transparent to the terahertz light that has passed through shoe and reflects off of the skin of the subject, the skin essentially having zero transmittance), and the outside shape imager obtains the outside shape image (‘232; figs. 1-3; 6C and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-57; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers)from the obtained combined image (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-57; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers), based on the terahertz light that has passed through the target portion at second transmittance higher than the first transmittance (‘907; ¶ 0042-0043; passed through shoe material, natural and synthetic fibers are typically transparent or semi-transparent to the terahertz light (second transmittance higher than the first transmittance) that has passed through the target portion).

Regarding claim 4 (Original), McKenna and McMakin teach the imaging apparatus according to claim 2 and further teach wherein the body contour imager obtains the body contour image by detecting the terahertz light reflected at the target portion (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-54; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging), and the outside shape imager obtains the outside shape image (‘232; figs. 1-3; 6C and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-57; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers) by detecting electromagnetic waves different from the terahertz light (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-57; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers).

Claim 7 (Cancelled).

Regarding claim 8 (Currently Amended), McKenna and McMakin teach the imaging apparatus according to claim 2, further comprising: a display (‘232; figs. 1-3 and 12; display 31, 126, monitor 200; column 13, line 52) configured to display the combined image (‘232; figs. 1-3, 8A and 12; display 31, 126, monitor 200; column 13, line 52)

Claim 9 (Cancelled).

Regarding claim 10 (Currently Amended), McKenna and McMakin teach the imaging apparatus according to claim 2, wherein the processor (‘232; column 11, lines 36-38; computer processor) is further configured to obtain from the combined image, information on a clearance provided between the apparel and the target portion (‘232; figs. 1, 7A, 7B, 8A, 8B, 9A, 9B and 12; column 13, lines 49-57; Such imaging also shows images of the right shoe, right foot, and spaces therebetween).

Claims 13 and 14 (Cancelled).

Regarding claim 15 (Original), McKenna teaches an imaging method (‘232; figs. 1-3 and 12; Title; method for “seeing” a foot inside a shoe) comprising: obtaining a body contour image (‘232; figs. 1-3 and 12; column 13, lines 49-54; an image 204 of the left foot of the person 18) that shows a body contour of a target portion of a subject (‘232; figs. 1-3 and 12; column 13, lines 53-54; an image 204 of the left foot of the person 18, showing a body contour of a target portion of a subject) by irradiating the target portion of the subject with the subject's apparel on (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-54; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging) with terahertz light generated by a light source (‘232; figs. 1 and 12; column 3, lines 28-33; column 13, lines 34-57; the wave imaging apparatus 196 is capable of real time imaging and imaging through objects such as leather, synthetic materials, shoe uppers, and wooden shoes such as clogs to show on a monitor 200 using one or more of infrared thermographic imaging, low dose x-ray imaging, backscattering x-ray imaging, microwave imaging, acoustic imaging, radio imaging, and ultrasound imaging); obtaining an outside shape image (‘232; figs. 1-3; 6C and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-57; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers) that shows an outside shape of the apparel in the target portion (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-57; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers); and providing output of a combined image obtained by combining the body contour image and the outside shape image with each other (‘232; figs. 1 and 12; column 13, lines 49-57) obtained by combining the body contour image and the outside shape image with each other (‘232; figs. 1-3 and 12; column 13, lines 34-57) but does not explicitly teach irradiating the target portion of the subject with terahertz light generated by a light source.
McMakin, working in the same field of endeavor, however, teaches imaging methods employing terahertz light generated by a light source (‘907; ¶ 0004; capturing the one or more direct images by irradiating the subject with electromagnetic radiation selected to substantially penetrate clothing and substantially reflect from the body of the subject using electromagnetic radiation in a range of about 200 MHz to 1 THz) for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the terahertz imaging techniques as taught by McMakin with the apparatus and method for "seeing" a foot inside of a shoe to determine the proper fit of the shoe as taught by McKenna for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person.

Regarding claim 16 (Original), McKenna and McMakin teach the imaging method according to claim 15 and further teach wherein the apparel is a shoe (‘232; Title; column 13, lines 49-57), the target portion is a foot of the subject (‘232; figs. 1 and 12; column 13, lines 53-54; an image 204 of the left foot of the person 18, showing a body contour of a target portion of a subject), the obtaining a body contour image includes obtaining a foot shape image that shows a shape of the foot of the subject (‘232; figs. 1 and 12; column 13, lines 53-54; an image 204 of the left foot of the person 18, showing a body contour of a target portion of a subject) who is in motion (‘907; figs, 1-3; ¶ 0004; ¶ 0044; embodiments of the imaging systems can be used by shoe manufacturers to directly view how a subject's foot fits within a shoe and reacts during certain activities (for example, running or walking)); and the obtaining an outside shape image includes obtaining the outside shape image (‘232; figs. 1-3; 6C and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-57; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers) that shows an outside shape of the shoe of the subject (‘232; figs. 1-3 and 12; column 5, lines 8-13; imaging instruments capture side, top, bottom and end images of the right and left shoes of the subject to characterize the complete outside shapes of the subject’s footwear; column 13, lines 34-57; wave imaging apparatus 196 includes a housing 198 that includes a source of wave energy, an antenna, a parabolic reflector, a table rotatable around the parabolic reflector, a laser, a modulator, an etalon, and a video camera - outside shape imagers) who is in motion (‘907; figs, 1-3; ¶ 0004; ¶ 0044; embodiments of the imaging systems can be used by shoe manufacturers to directly view how a subject's foot fits within a shoe and reacts during certain activities (for example, running or walking)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (U. S. Patent 6,975,232 B1, already of record, hereafter ‘232) as applied to claims 2-4, 8, 10, 15 and 16 above, and in view of McMakin et al. (U. S. Patent Application Publication 2007/0263907, already of record, hereafter ‘907) as applied to claims 2-4, 8, 10, 15 and 16 above, and further in view of Arnone et al. (U. S. Patent 6,828,588 B1, already of record, hereafter ‘558).

Regarding claim 5 (Original), McKenna and McMakin teach the imaging apparatus according to claim 4 and do not teach wherein the light source is configured to irradiate the target portion with pulses of the terahertz light, and the body contour imager obtains the body contour image in three dimensions based on a time of flight of the pulses that return from the target portion.
Arnone, working in the same field of endeavor, however, teaches wherein the light source is configured to irradiate the target portion with pulses of the terahertz light (‘558; Abstract; column 1, lines 60-63; (a) irradiating the sample to be imaged with an irradiating beam of pulsed electromagnetic radiation with a plurality of frequencies in the range from 25 GHz to 100 THz), and the body contour imager obtains the body contour image in three dimensions based on a time of flight of the pulses that return from the target portion (‘558; Abstract; column 2, line 32 through column 3, line 34; overview of the cited teachings - the step of generating the image preferably comprises the steps of calculating the time of flight of the pulse transmitted through the sample; calculating the time of flight of a pulse reflected from an interface or surface of the sample; and plotting the difference or a function of the difference of the time of flight of the transmitted pulse and the reflected pulse relative to the time of flight of the reflected pulse; the method and apparatus can be used to generate a three dimensional image of the sample and/or a compositional image of the sample) for the benefit of generating a three dimensional image of the body contour.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the pulsed terahertz energy time of flight imaging techniques as taught by Arnone with the apparatus and method for "seeing" a foot inside of a shoe to determine the proper fit of the shoe as taught by McKenna for the benefit of generating a three-dimensional image of the body contour.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (U. S. Patent 6,975,232 B1, already of record, hereafter ‘232) as applied to claims 2-5, 8, 10, 15 and 16 above, and in view of McMakin et al. (U. S. Patent Application Publication 2007/0263907, already of record, hereafter ‘907) as applied to claims 2-5, 8, 10, 15 and 16 above, and further in view of Holly (U. S. Patent 6,943,742 B2, already of record, hereafter ‘742).

In regard to claim 6 (Original), McKenna and McMakin teach the imaging apparatus according to claim 4 but do not teach wherein the light source is configured to generate continuous waves of the terahertz light, and the body contour imager obtains the body contour image in three dimensions based on a frequency difference between the continuous waves emitted from the light source and the continuous waves that return from the target portion.
Holly, working in the same field of endeavor, however, teaches wherein the light source is configured to generate continuous waves of the terahertz light (‘742; fig. 4; column 5, lines 7-14; terahertz dual frequency imaging), and the body contour imager obtains the body contour image in three dimensions based on a frequency difference between the continuous waves emitted from the light source and the continuous waves that return from the target portion (‘742; fig. 4; column 5, line 7 through column 6, line 36; terahertz dual frequency 3D imaging; The THz image 92, therefore, resonates the low frequency resonance of each dual frequency dipole antenna at the "pixels" corresponding to spatial variation of intensity of the electromagnetic radiation about the pixel. The "bias resonance" from the local oscillator 82 resonate the high frequency resonances throughout the focal plane. The difference frequency, the beat frequency, between the electromagnetic radiation patterns at the point of the image 92 therefore generates, through intermodulation, a difference frequency. In this regard, the dual frequency nonlinear dipole antennas are a two dimensional array of heterodyning receivers. The difference frequency, therefore, is re-radiated, as in the above examples and may be used to view the image by receiving or reviewing the difference frequency. In particular, if the difference frequency is kept in the near IR range of the spectrum, the image may easily be viewed through numerous IR viewing techniques that are well known to those of ordinary skill in the art. As an example, consider a THz object 86 emitting and/or reflecting electromagnetic (EM) radiation at f1 =0.64 THz (640 GHz) -- the image frequency--and a local oscillator (LO) source 82 providing an electromagnetic beam at a frequency f.sub.2 =28.275 THz (λ2 =10.61 microns, which is a common CO2 laser source frequency). The resulting difference frequency f3 = Δf = 27.955 THz (λΔ = 10.856 microns) is in the IR band of the EM spectrum. Each dipole antenna 52 has an electrical length ld = 5.3 microns (i.e. λ2 /2, the LO half-wavelength). Also, the total effective (electrical) length of each dual frequency nonlinear dipole antenna 50 is half the wavelength of the THz radiation of the image lt =234 microns (i.e. λ1 /2, where the wavelength of the terahertz radiation (0.64 THz) of the image field at the focal plane array is l1 =468 μm (i.e., λ2 /2), which therefore represents a single pixel. Accordingly, multiple pixels may be appropriately spaced to the desired resolution. While this example and FIG. 4 represent a two-dimensional array, additional dimensions may be added including additional array polarizations.) for the benefit of providing 3D imaging in the THz regime of applications that enable viewing through some obstacles that are otherwise opaque to the visible, UV, infrared and x-ray segments of the spectrum.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the dual frequency heterodyning 3D imaging techniques as taught by Holly with the apparatus and method for "seeing" a foot inside of a shoe to determine the proper fit of the shoe as taught by McKenna for the benefit of generating direct images of the body of a clothed subject with non-ionizing radiation for many end-use applications including determining the fit of a shoe on the foot of a person for the benefit of providing 3D imaging in the THz regime of applications that enable viewing through some obstacles that are otherwise opaque to the visible, UV, infrared and x-ray segments of the spectrum.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (U. S. Patent 6,975,232 B1, already of record, hereafter ‘232) as applied to claims 2-6, 8, 10, 15 and 16 above, and in view of McMakin et al. (U. S. Patent Application Publication 2007/0263907, already of record, hereafter ‘907) as applied to claims 2-6, 8, 10, 15 and 16 above, and further in view of Zhao et al. (U. S. Patent Application Publication 2014/0231649, hereafter ‘649).

Regarding claim 11 (Currently Amended), McKenna and McMakin teach the imaging apparatus according to claim 2 and do not teach wherein the light source is configured to irradiate a surface of the apparel with the terahertz light condensed like spotlight, and the imaging apparatus further comprises a driver that scans the surface of the apparel with the terahertz light by moving at least one of the light source and the subject.
Zhao, working in the same field of endeavor, however, teaches wherein the light source is configured to irradiate a surface of the apparel with the terahertz light condensed like spotlight (‘649; ¶ 0016; light spot of the incident terahertz wave beam on the detected object), and the imaging apparatus further comprises a driver that scans the surface of the apparel with the terahertz light by moving at least one of the light source (‘649; ¶ 0016; ¶ 0040; ¶ 0052; wave beam scanning control system may further comprise: the terahertz wave beam scanning device bears a system comprised of the terahertz emitter, the terahertz detector and the terahertz optical assembly to implement a translational movement – drive moves the detector assembly) and the subject (‘649; fig. 4; ¶ 0043) for the benefit of providing a sampling of an area of an object larger than the spot size of the source beam allowing a higher signal to noise ratio of the detection scheme.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the terahertz focused spot source scanning and imaging techniques as taught by Zhao with the apparatus and method for "seeing" a foot inside of a shoe to determine the proper fit of the shoe as taught by McKenna in view of McMakin for the benefit of providing a sampling of an area of an object larger than the spot size of the source beam allowing a higher signal to noise ratio of the detection scheme.

In regard to claim 12 (Currently Amended), McKenna, McMakin and Zhao teach the imaging apparatus according to claim 11 and further teach wherein the apparel is a shoe (‘232; Title; column 13, lines 49-57), the target portion includes a toe and a heel of a foot of the subject (‘232; figs. 1-3, 8A and 12; Title; column 13, lines 49-57), and the  driver (‘649; ¶ 0016; ¶ 0040; ¶ 0052; wave beam scanning control system may further comprise: the terahertz wave beam scanning device bears a system comprised of the terahertz emitter, the terahertz detector and the terahertz optical assembly to implement a translational movement – drive moves the detector assembly) scans a surface of a toe portion and a heel portion of the shoe with the terahertz light (‘649; ¶ 0016; ¶ 0040; ¶ 0052; wave beam scanning control system may further comprise: the terahertz wave beam scanning device bears a system comprised of the terahertz emitter, the terahertz detector and the terahertz optical assembly to implement a translational movement – drive moves the detector assembly).

Response to Arguments
Applicant’s arguments with respect to claims 2-6, 8, 10-12, 15 and 16 have been considered but are not persuasive because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above.

The Applicant’s arguments filed 20 October 2022 are primarily based upon the amended claim features incorporated into independent claim 2.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed and, in particular, the newly cited prior art reference of Zhao is now relied upon for showing the amended features presented in amended claims 11 and 12, the Applicant’s amendment necessitating the new grounds of rejection of claims 11 and 12.

Independent claims 2 and 15 are rejected as shown in the claim rejection sections above and are argued as shown immediately above.

Dependent claims 3-6, 8, 10-12 and 16 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571)270-1883.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613